UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated March 31, 2015 (Unaudited) Common Stocks100.2% Shares Value ($) Automobiles & Components1.8% Delphi Automotive 335,460 Banks6.5% Bank of America 2,385,590 36,714,230 Citigroup 431,170 22,213,878 Wells Fargo & Co. 709,300 38,585,920 Capital Goods8.0% Danaher 236,770 20,101,773 Honeywell International 247,250 25,790,647 Owens Corning 350,320 15,203,888 Pentair 232,170 14,601,171 Precision Castparts 90,670 19,040,700 Raytheon 139,908 15,284,949 United Technologies 97,789 11,460,871 Commercial & Professional Services1.3% Tyco International 447,765 Consumer Durables & Apparel5.2% Newell Rubbermaid 454,888 17,772,474 NIKE, Cl. B 297,860 29,884,294 PVH 144,530 15,401,117 Under Armour, Cl. A 190,210 a,b 15,359,457 Consumer Staples.5% Rite Aid 926,893 b Diversified Financials6.9% Ameriprise Financial 140,700 18,409,188 CBOE Holdings 270,410 15,522,886 Intercontinental Exchange 66,110 15,421,480 Morgan Stanley 372,480 13,293,811 Navient 665,820 13,536,121 Voya Financial 634,440 27,350,708 Energy6.9% Anadarko Petroleum 222,630 18,435,990 EOG Resources 185,900 17,045,171 Kinder Morgan 498,186 20,953,703 Occidental Petroleum 317,410 23,170,930 Schlumberger 303,360 25,312,358 Exchange-Traded Funds.4% SPDR S&P rust 30,144 Food & Staples Retailing1.6% CVS Health 229,970 Food, Beverage & Tobacco4.2% Coca-Cola Enterprises 390,990 17,281,758 Mondelez International, Cl. A 447,575 16,152,982 PepsiCo 314,730 30,094,483 Health Care Equipment & Services7.5% Boston Scientific 1,101,429 b 19,550,365 McKesson 111,970 25,327,614 Medtronic 229,160 17,872,188 UnitedHealth Group 295,110 34,908,562 Universal Health Services, Cl. B 131,770 15,510,647 Household & Personal Products2.5% Colgate-Palmolive 266,027 18,446,312 Estee Lauder, Cl. A 228,418 18,995,241 Insurance4.0% Hartford Financial Services Group 722,100 30,198,222 Marsh & McLennan 289,470 16,236,372 Prudential Financial 171,790 13,796,455 Materials3.5% Martin Marietta Materials 121,960 17,050,008 Mosaic 324,447 14,944,029 Vulcan Materials 241,318 20,343,107 Media2.7% CBS, Cl. B 341,380 20,697,869 Interpublic Group of Companies 893,200 19,757,584 Pharmaceuticals, Biotech & Life Sciences10.2% Biogen Idec 66,828 b 28,217,455 Bristol-Myers Squibb 477,080 30,771,660 Celgene 190,542 b 21,965,682 Perrigo Company 163,750 27,108,812 Pfizer 878,513 30,563,467 Teva Pharmaceutical Industries, ADR 243,296 15,157,341 Retailing4.1% Home Depot 292,260 33,203,659 Priceline Group 16,890 b 19,662,493 Ulta Salon, Cosmetics & Fragrance 56,595 b 8,537,356 Semiconductors & Semiconductor Equipment.9% Applied Materials 574,380 Software & Services14.2% Automatic Data Processing 245,690 21,040,892 Facebook, Cl. A 380,880 b 31,314,049 Google, Cl. A 32,178 b 17,849,137 Google, Cl. C 47,163 b 25,845,324 LinkedIn, Cl. A 53,060 b 13,257,572 MasterCard, Cl. A 364,800 31,515,072 Microsoft 990,390 40,264,305 salesforce.com 332,360 b 22,204,972 Symantec 470,840 11,001,177 Technology Hardware & Equipment5.9% Apple 614,956 76,518,975 Western Digital 146,050 13,292,011 Transportation1.4% Union Pacific 198,390 Total Common Stocks (cost $1,155,908,428) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $20,258,714) 20,258,714 c Investment of Cash Collateral for Securities Loaned.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $820) 820 c Total Investments (cost $1,176,167,962) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADRAmerican Depository Receipts ETFExchange-Traded Fund a Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's securities on loan was $808 and the value of the collateral held by the fund was $820. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2015, net unrealized appreciation on investments was $354,903,001 of which $361,389,252 related to appreciated investment securities and $6,486,251 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 14.2 Pharmaceuticals, Biotech & Life Sciences 10.2 Capital Goods 8.0 Health Care Equipment & Services 7.5 Diversified Financials 6.9 Energy 6.9 Banks 6.5 Technology Hardware & Equipment 5.9 Consumer Durables & Apparel 5.2 Food, Beverage & Tobacco 4.2 Retailing 4.1 Insurance 4.0 Materials 3.5 Media 2.7 Household & Personal Products 2.5 Automobiles & Components 1.8 Food & Staples Retailing 1.6 Transportation 1.4 Commercial & Professional Services 1.3 Money Market Investments 1.3 Semiconductors & Semiconductor Equipment .9 Consumer Staples .5 Exchange-Traded Funds .4 † Based on net assets. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,489,431,462 - - Equity Securities - Foreign Common Stocks+ 15,157,341 - - Exchange-Traded Funds 6,222,626 - - Mutual Funds 20,259,534 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 By: /s/ James Windels James Windels Treasurer Date: May 19, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
